NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                            NOV 26 2014

                                                                          MOLLY C. DWYER, CLERK
UNITED STATES OF AMERICA,                        No. 13-50373              U.S. COURT OF APPEALS



              Plaintiff - Appellee,              D.C. No. 3:13-cr-1430-JLS

  v.                                             MEMORANDUM*

LORENA ORTEGA-MORA,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Janis Sammartino, District Judge, Presiding

                          Submitted November 20, 2014**
                               Pasadena, California

Before:      SCHROEDER and NGUYEN, Circuit Judges, and ZOUHARY,***
             District Judge.




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Jack Zouhary, United States District Judge, Northern
District of Ohio, sitting by designation.
      Defendant-Appellant Lorena Ortega-Mora appeals her 51-month sentence for

illegal reentry in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291 and 18 U.S.C. § 3742, and now affirm.

      California Health & Safety Code § 11378 is divisible within the meaning of

Descamps v. United States, 133 S. Ct. 2276 (2013), and therefore subject to the

modified categorical approach. See Padilla-Martinez v. Holder, 770 F.3d 825, 831 n.3

(9th Cir. 2014) (concluding Cal. Health & Safety Code § 11378 is divisible); see also

Coronado v. Holder, 759 F.3d 977 (9th Cir. 2014) (holding Cal. Health & Safety Code

§ 11377(a) is divisible). Accordingly, the district court did not err when it applied a 16-

level enhancement under Guideline § 2L1.2(b) for Ortega-Mora’s prior conviction for

possession of methamphetamine for sale.

      AFFIRMED.




                                            2